Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: [0065] states that the 1st and 2nd end effectors of figure 10A are 2034 & 2040 respectively. However, figure 10A shows these as 1034 & 1040. It is presumed for sake of examination that the figure item numbers are the correct ones as they better fit the number system of the rest of the item numbers for this figure.  
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  line 2 begins with a “the” that does not make sense.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosek (WO2016/127160).
 	Re claim 1, Hosek teaches an apparatus comprising: a drive (generally 390, figure 56B) comprising motors (generally shown in figure 23) and coaxial drive shafts (generally 398, 500,402, figure 23); an arm assembly (generally 522, 524, figure 23) connected to the coaxial drive shafts, where the arm assembly comprises a first arm (generally 524, figure 23) and a second arm (generally 522, figure 23); and a controller (generally [00299]) configured to control the motors, where the first arm (generally 524, figure 23) comprises a first upper arm (generally 532, figure 23; 964, figure 56B) connected to a first one of the coaxial drive shafts (generally 402, figure 23), a first forearm (generally 534, figure 23; 968, figure 56B) connected to the first upper arm, a first end effector (generally 536, figure 23) connected to the first forearm, and a first transmission for rotating the first end effector on the first forearm, where the first transmission comprises at least one non-circular pulley (generally [00190]), where the first end effector comprises a first substrate holding area (generally top surface of 536, figure 23), where the first upper arm and the first forearm have unequal effective lengths (generally 964, 968, figure 56B), where the second arm comprises a second upper arm (generally 526, figure 23; 962, figure 56B) connected to a second one of the coaxial drive shafts (generally 398, figure 23), a second forearm (generally 528, figure 23; 966, figure 56B) connected to the second upper arm, a second end effector (generally 530, figure 23) connected to the second forearm, and a second transmission (generally [00190]) for rotating the second end effector on the second forearm, where the second end effector comprises a second substrate holding area (generally top surface of 530, figure 23), where the controller (generally [00306,00300], figure 58B) is configured to cause the drive to extend and retract the arms to move an upper substrate and a lower substrate on the substrate holding areas such that the arm assembly and upper substrate do not travel over the lower substrate.
Hosek does not appear to teach the second upper arm and the second forearm have substantially equal effective lengths. However, optimizing size, shape, angle(s), configuration and even movement paths & related controls thereof to best fit a given situational need is well within the skill of one of ordinary skill in the art. Also note [00266, 00268, 00271, 00277] state that linkages of equal or unequal length as well as circular and non-circular pulleys may be utilized. It would have been obvious to one of ordinary skill in the art to have modified Hosek as claimed in order to optimize the device and its controls to best fit the needs (varied reach, speed, path, etc.) of a given situational need and use.
 	Re claim 2, Hosek teaches (generally [00190]) the controller is configured to maintain the arm having the upper substrate at a stationary position relative to the drive while the controller causes the other arm to extend and retract.
 	Re claim 3, Hosek teaches (generally [00190]) the controller is configured to maintain the arm having the lower substrate at a stationary position relative to the drive while the controller causes the other arm to extend and retract.
 	Re claim 4, Hosek appears to teach (generally [00190, 00203, also note 00266, 00268, 00271, 00277], etc.) the second transmission comprises pulleys which are not non-circular pulleys. However, for sake of clarity, it would have been obvious to have modified Hosek (if needed) as claimed in order to have a transmission pulley system with a desired efficiency and range of motion to meet situational needs.
 	Re claims 5,14, Hosek teaches that the varied links can be moved independently relative those of the other arm and even shows varied shaped linkages & end effectors throughout the figures. It is not clear if Hosek specifically teaches the first end effector has a substantially bent shape and the second end effector has a substantially straight shape, however optimizing size, shape, angle(s), configuration and even movement paths & related controls thereof to best fit a given situational need is well within the skill of one of ordinary skill in the art and it would have been obvious to one of ordinary skill in the art to have modified Hosek as claimed in order to optimize the device and its controls to best fit the needs (varied reach, speed, path, etc.) of a given situational need and use.
 	Re claim 6, Hosek teaches the effective length of the first upper arm (generally 964, figure 56B) is longer than the effective length of the first forearm (generally 968, figure 56B).
 	Re claims 7,16, Hosek does not appear to specifically teach where, in retracted positions of the first and second arms, the second end effector is located partially over the first end effector, the second forearm is located partially above the first forearm and the first end effector, and the first end effector is located partially above second upper arm. Hosek does teach where, in retracted positions of the first and second arms, the second end effector (generally 530, figure 23) is located partially over the first end effector (generally 536, figure 23), the second forearm (generally 528, Figure 21A) is located partially above the first forearm (generally 534, figure 23), but is not located partially above the first end effector (generally 536, figure 23/21B), and the first end effector (generally figure 23/21B) is located partially above second upper arm (generally figure 23/21B) & also note other figures such as figures 18, 19, 56, etc. showing varied heights and relative locations. Reversal and rearrangement of parts is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have rearranged the heights of linkages as claimed in order to allow for varied reach/ movement paths as needed for a given situational need for available space, movement paths, etc.
 	Re claims 8,17, Hosek teaches the apparatus as in claim 1 but does not teach where the controller, the structures of the first and second arms and the transmissions are configured to limit movement of the first and second arms relative to each other to prevent the travel of the arm assembly and upper substrate over the lower substrate for all locations of the end effectors.
Hosek does teach a controller (generally [00306]) that controls the extending and retracting of the first (generally 996,1000, figure 58B) and second (generally 994,998, figure 58B) arms such that the arm
assembly and first substrate (generally 1000,figure 58B-substrate is placed on effector 1000) do not travel over the second substrate (generally 998, figure 58B- substrate is placed on effector 998) during the extending and retracting of the first and second arms between their respective retracted and extended positions (movement method is shown in figures 59A,598,59C). Also [00197] states that motion may be limited to avoid interference, so this is just another example that limiting movement is known in Hosek and taught to achieve a desired path. Accordingly, it would be obvious to one of ordinary skill in the art to combine at least the general teaching of limiting physically and/or controller-wise as claimed in order to avoid dropping debris on a substrate or other undesired results of for which the limitation is placed for a given situational need. 
 	Re claims 9,18, Hosek teaches an apparatus and its inherent method of use & a non-transitory program storage device readable by a machine (generally [00351]) tangibly embodying a program of instructions executable by the machine for performing operations, comprising: extending and retracting a first arm (generally 524, figure 23) of an arm assembly between a retracted position to an extended position (generally [00306]), where the first arm is connected to a first coaxial drive shaft (generally 402, figure 23) of a robot drive (generally 309, figure 56B), and where the first arm comprises a first end effector (generally 536, figure 23) with a first substrate holding area (generally top surface of 536, figure 23) having a lower substrate (generally see figures 23, 56B) thereon; extending and retracting a second arm (generally 522, figure 23) of the arm assembly between a retracted position to an extended position (generally [00306]), where the second arm is connected to a second coaxial drive shaft (generally 398, figure 23) of the robot drive, and where the second arm comprises a second end effector (generally 530, figure 23) with a second substrate holding area (generally top surface of 530) having an upper substrate thereon.
Hosek does not teach controlling the extending and retracting of the first and second arms such that the arm assembly and upper substrate do not travel over the lower substrate during the extending and retracting of the first and second arms between their respective retracted and extended positions.
Hosek does teach a controller (generally [00306]) that controls the extending and retracting of the first (generally 996,1000, figure 58B) and second (generally 994,998, figure 58B) arms such that the arm
assembly and first substrate (generally 1000,figure 58B-substrate is placed on effector 1000) do not travel over the second substrate (generally 998, figure 58B- substrate is placed on effector 998) during the extending and retracting of the first and second arms between their respective retracted and extended positions (movement method is shown in figures 59A,598,59C). Also [00197] states that motion may be limited to avoid interference, so this is just another example that limiting movement is known in Hosek and taught to achieve a desired path. Accordingly, it would be obvious to one of ordinary skill in the art to combine at least the general teaching of limiting physically and/or controller-wise as claimed in order to avoid dropping debris on a substrate or other undesired results of for which the limitation is placed for a given situational need (debris avoidance, speed, path, available space, etc.). 
 	Re claims 10,19, Hosek teaches where the first arm (generally 524,Fig 23) comprises a first upper arm (generally 532, Fig 23, 964, Fig 56B) connected to the first coaxial drive shaft (generally 402,Fig23), a first forearm (generally 534, Fig 23, 968, Fig 56B) connected to the first upper arm, the first end effector (generally 536, Fig 23; 972, Fig 57A-57C) connected to the first forearm, and a first transmission for rotating the first end effector on the first forearm (generally [00190]:‘the end-effectors are constrained by band drives’), where the first transmission comprises at least one non-circular pulley (generally [00190]:‘the end-effectors are constrained by band drives 574,576, each with at least one non-circular pulley’), where the first upper arm and the first forearm have unequal effective lengths (generally 964,968, Fig 56B- links have unequal effective lengths), where the method comprises the first transmission causing the first end effector to rotate an the first forearm as the first upper arm is rotated by the first coaxial driveshaft (Fig 57A-57C - as the upper arm 964 is rotated the transmission causes the first end effector 972 to rotate on the first forearm 968).
 	Re claims 11,20, Hosek teaches the second arm (generally 522, figure 23) comprises a second upper arm (generally 526, figure 23; 962, figure 56B) connected to the second coaxial drive shaft (generally 398, figure 23), a second forearm (generally 528, figure 23; 966, figure 56B) connected to the second upper arm, the second end effector (generally 530, figure 23, 970 figures 57A-57C) connected to the second forearm, and a second transmission (generally [00190]) for rotating the second end effector on the second forearm.
Hosek does not appear to teach the second upper arm and the second forearm have substantially equal effective lengths. However, optimizing size, shape, angle(s), configuration and even movement paths & related controls thereof to best fit a given situational need is well within the skill of one of ordinary skill in the art. Also note [00266, 00268, 00271, 00277] state that linkages of equal or unequal length as well as circular and non-circular pulleys may be utilized. It would have been obvious to one of ordinary skill in the art to have modified Hosek as claimed in order to optimize the device and its controls to best fit the needs (varied reach, speed, path, etc.) of a given situational need and use.
 	Re claim 12, Hosek teaches (generally [00190]) the controlling of the extending and retracting of the first and second arms comprises a controller maintaining the second arm at a stationary position relative to the robot drive while the controller causes the first arm to extend and retract.
 	Re claim 13, Hosek teaches (generally [00190]) the controlling of the extending and retracting of the first and second arms comprises the controller maintaining the first arm at a stationary position relative to the robot drive while the controller causes the second arm to extend and retract.
 	Re claim 15, Hosek teaches the first arm comprises a first upper arm and a first forearm, where an effective length of the first upper arm is longer than an effective length of the first forearm (generally figure 56B), where the second arm comprises a second upper arm and a second forearm, where an effective length of the second upper arm is longer than an effective length of the second forearm (generally figure 56B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kremerman (US 8,777,547) teaches a robotic arm (generally 100, cover figure) with coaxial drives (generally 127) with varied link heights to achieve a desired movement profile (generally abstract) and transmission (generally 172,174,176).
Hofmeister (US 6,485,250) teaches a robotic arm (generally cover figure) with coaxial drives (generally 34) with varied link heights to achieve a desired movement profile (generally abstract) and transmission (generally 116,84).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652